Name: Commission Regulation (EEC) No 3225/84 of 16 November 1984 on the classification of goods falling within subheading 07.02 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  tariff policy
 Date Published: nan

 20 . 11 . 84 Official Journal of the European Communities No L 301 / 11 COMMISSION REGULATION (EEC) No 3225/84 of 16 November 1984 on the classification of goods falling within subheading 07.02 B of the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee on Common Customs Tariff Nomencla ­ ture, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on the measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 2055/84 (2), Whereas, in order to ensure that the Common Customs Tariff nomenclature is applied uniformly, measures must be taken concerning the classification of potatoes , sliced or chipped, pre-cooked in fat or oil , frozen ; Whereas heading No 07.02 of the Common Customs Tariff, annexed to Council Regulation (EEC) No 950/68 (3 ), as last amended by Regulation (EEC) No 1018 /84 (4), relates in particular to cooked vegetables, preserved by freezing ; Whereas the products in question have the characteris ­ tics of goods of heading No 07.02 ; whereas, within the latter, subheading 07.02 B should be chosen ; Article 1 Potatoes, sliced or chipped, cooked in fat or oil , frozen , shall fall within Common Customs Tariff subheading : 07.02 Vegetables (whether or not cooked), preserved by freezing : B. Other. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14 , 21 . 1 . 1969 , p. 1 . ( 2 ) OJ No L 191 , 19 . 7 . 1984 , p. 1 . o OJ No L 172, 22 . 7 . 1968 , p. 1 . V) OJ No L 107, 19 . 4 . 1984, p. 1 .